Name: Commission Regulation (EC) No 2079/94 of 18 August 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: beverages and sugar;  processed agricultural produce;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 215/2 Official Journal of the European Communities 20. 8 . 94 COMMISSION REGULATION (EC) No 2079/94 of 18 August 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1880/94 (2), and in particular Article 17(4) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 1 622/94 (4), esta ­ blishes, on the basis of the combined nomenclature, an agricultural product nomenclature for export refunds ; whereas in footnote (10) to section 10 (Milk and milk products) it excludes casein and/or caseinates added to processed cheese from entitlement to a refund ; whereas other matter is added for which refunds should not be granted ; whereas such matter should therefore be excluded from entitlement to a refund and footnote (10) amended accordingly ; whereas, for the same reasons, footnote (10) should be applied to grated or powdered cheese ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3846/87 is hereby amended as follows : 1 . The reference (10) is inserted after code 'ex 0406 20  Grated or powdered cheese, of all kinds' ; 2. Footnote (10) to section 10 is replaced by the following : '(10) Where the product contains non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate, the part corresponding to the added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate will not be taken into account for the purpose of calcula ­ ting the refund . When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate have been added and, if so, the actual content by weight of added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate in 100 kilograms of finished product.' Article 2 This Regulation shall not apply to products falling within CN codes 0406 20 and 0406 30 for which the refund has been fixed in advance and which are exported under cover of a licence issued before 29 July 1994 and used from 12 September 1994. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 12 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 148, 28. 6 . 1968, p . 13. (2) OJ No L 197, 30. 7. 1994, p . 21 . (3) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 170, 5. 7. 1994, p. 24.